department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp br2 tl-n-2839-00 uilc memorandum for associate area_counsel -- salt lake city cc sb slc small_business self employed from acting senior technician reviewer branch administrative provisions and judicial practice subject frivolous_return penalties this responds to your request for significant service_center advice dated date in connection with a question posed by the customer service function of the ogden service_center issue can the service assess penalties under sec_6701 and sec_6702 against a person who files frivolous documents with the service conclusion yes the facts support the assertion of penalties under both sec_6701 and sec_6702 facts according to your request for advice the ogden service_center has received a number of documents filed on behalf of taxpayers by persons purporting to represent the taxpayers before the service these documents which come in the form of a package essentially purport to be claims for refund generally the first page of the package contains the words legal notice of the determination of no federal_income_tax liability for below named individual s pursuant to sec_6401 for taxable_year _____ this page also contains a statement regarding the alleged nonenforceability of the federal_tax_lien and orders the service to withdraw any notices of federal_tax_lien nftl filed against the taxpayer the second page of the package titled overpayment affidavit s lists the taxpayer’s income deductions payments and the amount of refund sought the taxpayer’s tl-n-2839-00 income however is generally listed in the excluded column and the reported gross_income is generally zero this page also contains a jurat which provides as follows under penalties of perjury i declare the foregoing overpayment affidavit and individual net_earnings_from_self-employment statement is true correct and complete as provided with client’s verified information and with affiant’s full knowledge of sec_6701 and sec_7214 with a sec_6662 attached to identify allowable deduction s the signature of the person filing the document on behalf of the taxpayer and the date the document was signed appear directly below the jurat the subsequent page is a worksheet it appears to contain financial information and calculations necessary to complete the overpayment affidavit s although the worksheet is completed and signed by the taxpayer it does not contain the penalties of perjury clause likewise it does not contain an authorization of representation the following four pages of the package are titled notice of paradigm and appear to set forth the taxpayer’s arguments in support of his claim that all his income is exempt from taxation these arguments however misconstrue the law and are entirely without merit the final item of the package is internal revenue form_56 notice concerning fiduciary relationship the form purports to give the person who files these documents on behalf of the taxpayer the authority to do so in relevant part the form provides that the person filing this package has the authority to represent the taxpayer under a p rivate contract other than on file this form is not signed by the taxpayer discussion authority to practice before the service treasury_department circular no codified in c f_r part sets forth the regulations governing practice before the internal_revenue_service service in packages filed on behalf of a husband and wife contain a separate overpayment affidavit and worksheet for each spouse we do not know whether the person in question has previously filed a power_of_attorney form with the service for purposes of this advice however we assume that the person has not filed any document regarding representation with the service other than the form_56 tl-n-2839-00 accordance with these regulations only a recognized representative is authorized to act on behalf of a taxpayer before the service c f_r sec_601_501 a recognized representative is an individual who is appointed as an attorney-in-fact under a power_of_attorney and is either an attorney certified_public_accountant cpa enrolled_agent or an enrolled_actuary sec_601_502 in addition to these recognized representatives certain other individuals may enjoy the privilege of a limited practice id for example an individual may represent a member of his or her immediate_family see c f_r c i likewise a trustee receiver guardian personal representative administrator executor or regular full-time_employee of a_trust receivership guardianship or estate may represent the trust receivership guardianship or estate c f_r c v finally an individual who prepares and signs a taxpayer’s return may represent the taxpayer before officers and employees of the examination_division of the service with respect to the tax_liability of the taxpayer for the taxable_year or period covered by that return c f_r c viii see also revproc_81_38 before one of the above referenced individuals is recognized as a taxpayer’s representative he must first file a power_of_attorney and declaration of representative with the service sec_601_501 and sec_601_502 see also irm in order to be valid a power_of_attorney must be signed by the taxpayer as principal and appoint the authorized representative as attorney-in-fact on behalf of the taxpayer see sec_601_503 in addition a power_of_attorney must contain certain information concerning the taxpayer the recognized representative and the specific tax matter s for which the recognized representative is authorized to act sec_601_501 a finally a declaration of representative is a written_statement made by a recognized representative that he or she is currently eligible to practice before the service and is authorize to represent the particular party on whose behalf he or she acts see sec_601_502 in order to represent an individual taxpayer before the service the representative must file with the service a completed form_2848 power_of_attorney and declaration of representative or another form that contains all of the information required by sec_601_503 see irm irm a form that does not contain all of the required information is not a valid power_of_attorney see irm form_56 notice concerning fiduciary relationship which serves to notify the service of a fiduciary relationship is not a power_of_attorney a fiduciary generally a trustee receiver guardian personal representative administrator or an executor stands in the position of a taxpayer a_trust receivership guardianship or estate and acts as the taxpayer a fiduciary does not act as a representative of the taxpayer if a fiduciary wishes to authorize an individual to represent or perform certain enrolled actuaries are authorized to practice before the service with respect to only certain issues see c f_r d tl-n-2839-00 acts on behalf of the taxpayer a_trust receivership guardianship or estate a power_of_attorney must be filed and signed by the fiduciary acting in the position of the taxpayer in the instant case the service has not received a valid power_of_attorney and declaration of representative from the person s filing the above referenced documents with the service since the taxpayers on whose behalf the above described documents are filed are neither trusts receiverships guardianships or estates form_56 is an inappropriate document to file with the service without a valid power_of_attorney and declaration of representative the service need not and in fact can not recognize these individuals as taxpayers’ representatives as will be discussed later however the fact that these individuals are not authorized to practice before the service does not preclude the service from asserting sec_6701 or sec_6702 penalties against them application of sec_6701 the service has authority to impose substantial monetary penalties upon persons who knowingly aid and abet in the understatement of the tax_liability of another person sec_6701 specifically sec_6701 imposes a penalty in the amount of dollar_figure per person per tax period against any person who aids or assist in procures or advises with respect to the preparation of presentation of any portion of a return affidavit claim or other document who knows or has reason to believe that such portion will be used in connection with any material matter arising under the internal revenue laws and who knows that such portion if so used would result in an understatement of the liability for tax of another person sec_6701 sec_6701 does not define the term person the provision however is intended to apply broadly see s rep 97th cong 2d sess reprinted in u s code cong admin news this is evidenced not only in the legislative_history but also in the language of the statute itself and other applicable provisions sec_6671 for example provides that the term person as used in subchapter 68b includes but is not limited to an officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform an act in respect to which the violation occurs sec_6671 sec_7701 further provides that unless otherwise distinctly expressed or manifestly incompatible with the intent of the applicable statute the term person shall be construed to mean and include an individual a_trust estate partnership_association tl-n-2839-00 company or corporation sec_7701 thus sec_6701 is intended to reach any person who has aided or abetted another in an understatement of another’s liability and not just individuals authorized to practice before the service see eg 828_fsupp_442 n d tex upholding assertions of sec_6701 penalty against a partnership 977_f2d_1318 9th cir individual was subject_to penalty for aiding in the preparation of several forms k-1 containing information that investors incorporated into their tax returns to generate tax understatements 976_f2d_951 5th cir general_partner of an abusive_tax_shelter found liable under sec_6701 for aiding_and_abetting investors who joined his partnership in their quest to diminish their tax_liability before a person can be considered to have aided and abetted under sec_6701 the person must be shown to meet all three criteria set forth in subsection a see mitchell supra see also irm the burden_of_proof is on the service sec_6703 the service need not however show that the taxpayer whose tax is understated either had knowledge or authorized the actions which result in the understatement for the service to assess the penalty sec_6701 likewise it is not necessary that the documents so filed are actually used by the service in computing the taxpayer’s liability bailey supra given the facts we support the assertion of sec_6701 penalties against persons filing the above referenced documents with the service we are of the opinion that the documents filed with the service constitute sufficient evidence to carry the service’s burden_of_proof on all of the required elements of sec_6701 the service should follow the procedures set forth in irm et seq when developing a case and asserting the penalty application of sec_6702 enacted as part of the tax equity and fiscal responsibility act of tefra pub_l_no sec_6702 is meant to halt what congress perceived as the rapid growth in deliberate defiance of the tax laws by tax protestors s rep no 97th cong 2d sess reprinted in u s code cong ad news the congressional draftsmen recognized that under the existing law a taxpayer filing a protest return was potentially subject_to other civil penalties such as the penalty for failure_to_file under sec_6651 or the penalty for fraud under sec_6653 the draftsmen concluded however that the limitations in the amount of those penalties and the inherent delays in their imposition had rendered those penalties ineffective as a deterrent to the filing of protest returns accordingly in an effort to maintain the integrity of the income_tax system congress enacted sec_6702 id sec_6702 allows for the immediate_assessment of civil penalty in the amount of dollar_figure against tl-n-2839-00 any individual who files what purports to be a return of the tax imposed by subtitle a but which a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicate that the self- assessment is substantially incorrect and the conduct referred to in paragraph is due to - a a position which is frivolous or b a desire to delay or impede the administration of federal_income_tax laws sec_6702 the provision is intended to apply broadly the penalty is not based on tax_liability in fact there need be no underpayment or understatement_of_tax in order for the penalty to be imposed in addition to any other penalty such as the sec_6701 penalty sec_6702 the sec_6702 liability arises immediately with the filing of a frivolous_return there is no requirement of advance notice and the deficiency procedures are not applicable sec_6703 since sec_6703 places the burden_of_proof with respect to the sec_6702 penalty on the service the service needs to determine that all three requirements of sec_6702 are met before it asserts the penalty see 788_f2d_813 1st cir first an individual against whom the service intends to assert the sec_6702 penalty must file what purports to be a return sec_6702 second the return must either fail to contain information which is sufficient to ascertain whether the self-assessment is correct or must contain information which on its face indicates that the self-assessment is substantially incorrect sec_6702 and sec_6702 finally the position taken by the filer of the return must be frivolous or demonstrate a desire to delay or impede the administration of the income_tax laws sec_6702 and sec_6702 the threshold issue in the instant case is whether the documents filed with the service can be said to constitute what purports to be a return within the meaning of sec_6702 we believe that they do first the legislative_history of sec_6702 makes it clear that the provision is intended to apply to a variety of documents including returns amended returns or documents which purport to be returns that contain altered line items or claim clearly unallowable deductions or credits based on a frivolous position see s rep no 97th cong 2d sess reprinted in u s code cong ad news although we found no cases directly on point the relevant tl-n-2839-00 law unequivocally holds that a document need not qualify as a valid_return in order to fall within the parameters of sec_6702 see eg 789_f2d_94 1st cir 742_f2d_171 5th cir per curiam 737_f2d_751 8th cir per curiam in fact more often than not the sec_6702 penalty is asserted against a taxpayer who files a document which does not contain sufficient information to constitute a valid_return in 788_f2d_813 1st cir for example the court upheld the imposition of the sec_6702 penalty against a taxpayer who filed with the service a letter entitled request for refund of income_tax and attached two documents entitled income_tax refund statement for the tax_year and business income loss statement for the tax_year id pincite in the letter the taxpayer sullivan stated that he was a natural individual and unenfranchised freeman who neither requested obtained nor exercised any privilege from an agency of government for the taxable_year in question id he therefore claimed not to owe any federal income taxes and sought a refund of all taxes paid for the service found that the taxpayer filed a purported return and assessed the sec_6702 penalty against him the taxpayer paid a portion of the penalty and instituted a suit_for_refund the court held for the service the court found that the documents filed by sullivan constituted a purported return within the meaning of sec_6702 although the court noted that the documents made references to form_1040 and schedule c we do not think this to be dispositive of the issue instead we believe the proper inquiry is one of purpose as explained by the court in sullivan the stated purpose in submitting the document was to obtain a refund of taxes withheld in a taxpayer cannot obtain a refund without first filing a return id pincite finally the court noted that the taxpayer’s statement that the submitted documents were for information purposes only and were not intended to be returns of income did not remove them from the reach of sec_6702 id we are of the opinion that the facts in the instant case are sufficiently similar to those before the court in sullivan to justify the application of sec_6702 the legislative_history makes it clear that in applying to individuals who file what purports to be a return sec_6702 was intended to deter the filing of precisely the type of documents filed with the service in the instant situation furthermore although we have not found any cases where the sec_6702 penalty was imposed upon an individual other than the taxpayer the application of the statute is not limited to taxpayers generally unless specifically provided otherwise words in statutes are presumed to carry their ordinary meaning the term individual is not defined in either sec_6702 or sec_6671 webster’s new collegiate dictionary defines the word individual as a particular being or a particular person a single human being as contracted with a social group or institution webster’s new collegiate dictionary 8th ed in addition had congress intended to limit the application of sec_6702 either to taxpayers or to individuals authorized to represent tl-n-2839-00 taxpayers before the service it could have done so the use of the term individual rather than taxpayer or return preparer demonstrates the congressional intent not to limit the application of sec_6702 only to those individuals accordingly we are of the opinion that the service would be justified in asserting the frivolous_return penalty against the persons filing above described documents with the service
